Name: Council Regulation (EC) No 1587/96 of 30 July 1996 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  agricultural structures and production;  cooperation policy;  prices
 Date Published: nan

 16 . 8 . 96 EN Official Journal of the European Communities No L 206/21 COUNCIL REGULATION (EC ) No 1587/96 of 30 July 1996 amending Regulation (EEC ) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ('), Whereas Article 2 of Regulation ( EEC ) No 804/68 ( 4 ) provides that the milk year begins on 1 April and ends on 31 March of the following year ; whereas since 1992 the target price for milk and the intervention prices for butter and skimmed-milk powder have been fixed for periods running from 1 July to 30 June , taking account of the link between those prices and those in other sectors whose marketing year covers the same period ; whereas that link should be maintained in the future and, in the interests of coherence , the milk year should be aligned with the same period ; whereas the deadline for fixing the target price provided for in Article 3 of that Regulation should therefore be changed ; Whereas certain agreements concluded between the Community and third countries allow the Community to participate in the management of quotas of milk products imported from the Community into third countries ; whereas in order to make full use of those opportunities , a specific procedure should be laid down for adopting appropriate management methods , products listed in Article 1 shall begin on 1 July and end on 30 June of the following year .'. 2 . Article 3 ( 1 ) shall be replaced by the following : ' 1 . Each year a target price for milk shall be fixed for the Community.'. 3 . In Article 13 ( 2 ), 'Articles 16 and 17 ' shall be replaced by 'Articles 16 , 16a and 17'. 4 . The following Article shall be inserted : 'Article 16a 1 . Where an agreement concluded in accordance with Article 228 of the Treaty provides for the total or partial management of a tariff quota opened by a third country for the products referred to in Article 1 , the management method to be applied and detailed rules relating to that method shall be adopted in accordance with the procedure provided for in Article 30 . 2 . Quotas may be managed using one of the following methods or a combination thereof:  order in which applications are submitted (' first come, first served ' basis ),  allocation in proportion to quantities requested when applications are submitted (' simultaneous examination ' method ),  traditional trade flows ('traditional importers/new arrivals ' method ). Other appropriate measures may be adopted, in particular ones which guarantee the full use of the possibilities available tinder the quota concerned . They must avoid any discrimination between the operators concerned .'. HAS ADOPTED THIS REGULATION: Article 1 Regulation ( EEC ) No 804/68 is hereby amended as follows : 1 . Article 2 shall be replaced by the following : 'Article 2 Except where a derogation is decided by the Council , acting by a qualified majority , the milk year for all (') OJ No L 125 , 27 . 4 . 1996 , p. 25 . ( 2 ) OJ No C 166 , 10 . 6 . 1996 . (&lt;) OJ No C 204 , 15 . 7 . 1996 , p. 57 . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . Article 1 ( 1 ) and (2 ) shall apply from 1 July 1996 . ( ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . Regulation as last amended by Regulation ( EC ) No 2931 /95 ( OJ No L 307, 20 . 12 . 1995 , p . 10 ). No L 206/22 Official Journal of the European Communities 16 . 8 . 96EN This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1996 . For the Council The President H. COVENEY